DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 3, 15, 17, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fujii et al. US 2004/0156662 (hereinafter “Fujii”).
Regarding claim 1, Fujii discloses a sheet transport device comprising: 
a sheet load tray (22) on which a sheet is loaded; 
a detector (S1) that detects whether or not the sheet exists on the sheet load tray; 

a sheet-load-tray ascend-descend unit (49, 51, M5) that moves the sheet in a sheet loading direction to set an uppermost sheet at a sheet feed position (FIG. 8) of the feeder; and 
a controller (41) wherein, in a case where the sheet is detected by the detector, the controller causes the sheet load tray to ascend or descend before the feeder starts to feed the sheet such that ascending-descending operation for moving the sheet load tray between the sheet feed position and a descent position located below the sheet feed position is performed at least once (refer to FIG. 9, tray moves up and down).
	Regarding claim 3, wherein the sheet load tray is inclined at the descent position to decrease in height toward a feeding direction.
	Regarding claim 15, further comprising: a stopper (30) that comes into contact with lateral edges of the sheet in a direction intersecting a feeding direction of the sheet when the sheet load tray ascends to the sheet feed position, so as to cause a sheet bundle to bend (capable, MPEP 2114).
	Regarding claim 17, an image reading device (1) comprising: an imaging unit that reads an image of a sheet; and the sheet transport device according to Claim 1 that transports the sheet to a read position where the imaging unit reads the sheet.
	Regarding claim 18, an image forming apparatus (100, FIG. 16) comprising: the image reading device according to Claim 17 that reads an image of a sheet; and an image recorder that records the image read by the image reading device onto a recording medium.
Claims 1, 3, 5, 7, 15, and 17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yoshita US 2019/0291981 A1 (hereinafter “Yoshita”).
Regarding claim 1, Yoshita discloses a sheet transport device comprising: a sheet load tray (15 or 14) on which a sheet is loaded; 
a detector (71) that detects whether or not the sheet exists on the sheet load tray;
 a feeder (31) that feeds the sheet one-by-one from the sheet load tray; 
a sheet-load-tray ascend-descend unit (72) that moves the sheet in a sheet loading direction to set an uppermost sheet at a sheet feed position of the feeder; and 
a controller (76) wherein, in a case where the sheet is detected by the detector, the controller causes the sheet load tray to ascend or descend before the feeder starts to feed the sheet such that ascending-descending operation for moving the sheet load tray between the sheet feed position and a descent position located below the sheet feed position is performed at least once ([0061]).
	Regarding claim 3, wherein the sheet load tray is inclined at the descent position to decrease in height toward a feeding direction.
	Regarding claims 5 and 7, further comprising: a protrusion (34) that comes into contact with a lowermost surface of a plurality of the sheets constituting a sheet bundle when the sheet load tray descends to the descent position, so as to cause the sheet bundle to bend.
	Regarding claim 15, further comprising: a stopper (38, 39) that comes into contact with lateral edges of the sheet in a direction intersecting a feeding direction of 
	Regarding claim 17, an image reading device (10) comprising: an imaging unit that reads an image of a sheet; and the sheet transport device according to Claim 1 that transports the sheet to a read position where the imaging unit reads the sheet.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshita.
Regarding claims 9 and 11, Yoshita teaches the claimed invention except wherein the protrusion includes a plurality of protrusions that are disposed in a central area in a direction intersecting the feeding direction of the sheet and that come into contact with a sheet of a smallest transportable size allowed.  However, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the .
Claim 1, 5, 9, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Wakao JP 02-225222 A (hereinafter “Wakao”) in view of Fujii.
Regarding claim 1, Wakao teaches a sheet transport device comprising: 
a sheet load tray (2) on which a sheet is loaded;
a feeder (15) that feeds the sheet one-by-one from the sheet load tray;
a sheet-load-tray ascend-descend unit (unit that moves tray 2 up and down) that moves the sheet in a sheet loading direction to set an uppermost sheet at a sheet feed position (FIG. 1) of the feeder.
Wakao fails to explicitly teach 
a detector that detects whether or not the sheet exists on the sheet load tray and 
a controller wherein, in a case where the sheet is detected by the detector, the controller causes the sheet load tray to ascend or descend before the feeder 
Instead, Wakao teaches moving the sheet load tray between the sheet feed position and a descent position located below the sheet feed position is performed at least once (as tray 2 moves between a bottom position and a top position).
Fujii teaches the known concept of using a detector (s1) to detect presence of sheets on a tray and a control unit to thereafter control lift of the tray ensure the tray moves to a sheet feed position.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify Wakao’s device with a detector and control unit as taught by Fujii in order to ensure a sheet is set on the tray prior to movement of the tray to a sheet feed position.
Regarding claims 5, 9 (refer to FIG. 3),  and 13-14 (refer to FIG. 1 and 4, as 21 engages lowermost surface of the sheets when tray is at the bottommost position) , further comprising: 
a protrusion (21) that comes into contact with a lowermost surface of a plurality of the sheets constituting a sheet bundle when the sheet load tray descends to the descent position, so as to cause the sheet bundle to bend.
	Allowable Subject Matter
Claims 2, 4, 6, 8, 10, 12 and 16 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Kubo (US 2003/0085506 A1) is another 102(a)(1) reference for at least claims 1, 3, 15, and 17.  Kubo discloses a sheet load tray (22), a detector (S1), a feeder (23),  a sheet-load-tray ascend-descend unit (49, 51, M5) and a controller (55) wherein, in a case where the sheet is detected by the detector, the controller causes the sheet load tray to ascend or descend before the feeder starts to feed the sheet such that ascending-descending operation for moving the sheet load tray between the sheet feed position and a descent position (FIG. 9) located below the sheet feed position is performed at least once.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUIS A GONZALEZ whose telephone number is (571)270-3094. The examiner can normally be reached 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael McCullough can be reached on 571-272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/LUIS A GONZALEZ/Primary Examiner, Art Unit 3653